IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                Fifth Circuit

                                                             FILED
                                                         September 24, 2008

                             No. 07-30741               Charles R. Fulbruge III
                                                                Clerk

In Re: In the Matter of the Complaint of LUHR BROTHERS INC,
as Owner of Barges L-1040, L-216, L-1061, L-325, and L-326
Praying for Exoneration From or Limitation of Liability
_________________________
LUHR BROTHERS INC, as Owner of Barges L-1040, L-216, L-1061,
L-325, and L-326

                                 Petitioner - Appellee-Cross-Appellant
v.

TERRAL RIVER SERVICES INC

                                 Claimant - Appellant-Cross-Appellee
_________________________
CONTINENTAL INSURANCE COMPANY

                                 Plaintiff - Appellee-Cross-Appellant

v.

TERRAL RIVER SERVICES INC

                                 Defendant - Appellant-Cross-Appellee



              Appeal from the United States District Court
                 for the Eastern District of Louisiana


Before JOLLY, GARZA, and ELROD, Circuit Judges..
                                       No. 07-30741

PER CURIAM:*
       We have reviewed the briefs, pertinent portions of the record, and the
applicable law and have heard the arguments of counsel. It is clear that the
district court in its able opinion committed no reversible error. Its judgment,
therefore, is AFFIRMED. See 5TH CIR. R. 47.6.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2